Citation Nr: 1709426	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing held at the RO in June 2015.  A transcript of that hearing is of record.  In December 2016, VA advised the Veteran that the VLJ who conducted the June 2015 hearing is no longer employed by the Board and informed him of his right to request another Board hearing before a different VLJ.  That same month, the Veteran indicated that he did not wish to appear at another Board hearing.

The Board previously considered this matter in August 2015, when it remanded for additional development, to include a VA addendum opinion.


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's current bilateral hearing loss is related to his military noise exposure.

2.  The weight of the evidence supports a finding that the Veteran's current tinnitus began in and has continued since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 
708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss

The Veteran has a current bilateral hearing disability for VA purposes.  See December 2009 VA examination (showing bilateral mild to severe sensorineural hearing loss).  He contends that his hearing loss is the result of his exposure to acoustic trauma during service as part of an artillery unit in Germany.  See statements from March 2009 and July 2016.  The Veteran's DD-214 reflects that the Veteran served in the Army and that his military occupation specialty was field artillery basic infantryman.

At a December 2009 VA examination, the Veteran reported military noise exposure to artillery fire.  He stated that hearing protection was provided but generally not used, as it prevented soldiers from hearing commands.  The Veteran's reports of military noise exposure are consistent with his military occupational specialty.  Based on these reports and the Veteran's military occupation specialty in field artillery, the Board finds exposure to hazardous noise in service to be consistent with the places, types, and circumstances of such service.

The Veteran's October 1965 enlistment examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-
15
LEFT
10
0
-5
-
5


In contrast, his May 1968 separation examination shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-
-
0
LEFT
0
0
-
-
0

In December 2009, a VA examiner opined that the Veteran's hearing loss was not caused by or the result of his in-service noise exposure.  The examiner noted that the Veteran's hearing was documented as normal at both enlistment and separation and there were no significant in hearing when comparing the separation and entrance examinations.

In August 2010, the Veteran submitted a statement (dated in June 2010) from a private physician.  The physician, in relevant part, stated that the Veteran's military noise exposure "certainly can explain the degree of hearing loss."

In October 2011, VA obtained a new opinion from the December 2009 VA examiner.  Again, the VA examiner opined that the Veteran's hearing loss is not caused by or a result of his in-service noise exposure.  With regard to the private positive nexus opinion, the VA examiner stated that the opinion did not indicate that service treatment records or other historical medical records were reviewed regarding possible etiology and/or onset of hearing loss.  Similar to the prior VA opinion, the VA examiner based his negative opinion on the finding of normal hearing at enlistment and separation, and the absence of a significant decreasing shift when comparing these examinations.

In his April 2011 substantive appeal, the Veteran stated that his hearing loss and tinnitus began in service and that he did not receive any type of hearing examination during discharge.

In June 2015, the Veteran submitted a nexus statement from the same physician that provided the June 2010 statement.  In it, the physician opined that the Veteran's hearing loss was most likely caused by or the result of exposure to artillery noise during service.  The physician noted that the Veteran did not have a history of hearing loss prior to service and stated that he strongly felt that the Veteran's military noise exposure caused his hearing loss.  In this regard, the physician marked a box indicating that the hearing loss was a 51 percent probability or better due to his military noise exposure.

In August 2015, the Board remanded for a new VA opinion.  Significantly, the Board determined that the December 2009 and October 2011 VA opinions were inadequate, as there was no indication that the VA examiner converted the Veteran's entrance audiogram to ISO (ANSI) units.

In a December 2015 VA opinion, a VA examiner opined that the Veteran's hearing loss was less likely than not related to his military noise exposure.  The examiner noted that the Veteran's hearing was bilaterally within normal limits using calibrated audiometrics prior to, during and/or shortly following service, without evidence of any significant auditory threshold shift during military service or evidence of acoustic trauma (as documented in service treatment records).  With regard to the Board's request that testing results be converted to the appropriate reporting standard, the examiner stated that the Veteran served during a period of time when the standard did not change.  Therefore, no correction was necessary.

In May 2016, VA obtained a second opinion from a different VA examiner.  This examiner also opined that the Veteran's hearing loss was less likely than not related to his military noise exposure.  The examiner noted that the Veteran's calibrated audiometrics for enlistment and separation showed bilateral hearing within normal limits with no significant shifts.  She explained that, based on current knowledge about acoustic, there was no reasonable basis for delayed-onset hearing loss.

In a July 2016 statement, the Veteran clarified that his loss of hearing began in the early 1980s.  The Veteran separated from service in October 1968.

Based on the evidence above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to service.  The Board reaches this conclusion based on a combination of factors.  

First, the Board finds that there is doubt with regard to the probative value of the Veteran's audiological examination for discharge purposes.  At the outset, the Board notes that this examination was conducted in May 1968, five months before the Veteran's actual date of separation.  Further, there is no indication of which standard (ASA or ISO-ANSI) was used to report the test results.  As stated above, the examination report shows pure tone thresholds of zero at 500, 1000, and 4000 Hertz, with no scores reported at 2000 and 3000 Hertz, for both ears.  These uniform results are at odds with the entrance examination, which shows a varied set of pure tone threshold.   These factors, coupled with the Veteran's assertion that he did not receive a hearing test at discharge, raise doubts as to whether the May 1968 hearing test is an accurate representation of the Veteran's hearing at discharge.  These doubts, in turn, lessen the probative value of the negative VA opinions, insofar as these opinions relied heavily in the results of the separation hearing test.

There are conflicting opinions as to whether the Veteran's current hearing loss is related to service.  The Board finds that these opinions are in relative equipoise.  In this regard, the Board notes that the author of the private opinions has shown a high degree of certainty.  Furthermore, the evidence does not suggest an alternate theory of causation to account for the severity of the Veteran's hearing loss.  Significantly, there is no evidence of occupational or recreational noise exposure after service.  Further, the Veteran has stated that he began to notice hearing loss in the early 1980s, which places the onset of hearing loss when the Veteran was in his thirties. In weighing all of the relevant medical and lay evidence, the Board finds that it is in equipoise as to whether his current bilateral hearing loss is related to service.  

In sum, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's current bilateral hearing loss is related to his military noise exposure.  Therefore, the criteria of service connection for bilateral hearing loss are met.  


Tinnitus

The Veteran has current, bilateral tinnitus.  See December 2009 VA examination.  He contends that his tinnitus is related to his conceded military noise exposure.  Furthermore, the Veteran has consistently stated that his tinnitus symptoms started in and have continued since service.  See November 2011 substantive appeal; June 2015 Board hearing transcript; July 2016 statement.  The Veteran is competent to report tinnitus, to include its onset, and the Board also finds the Veteran's statements in this regard to be credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2003("ringing in the ears is capable of lay observation").

VA examiners have opined that the Veteran's tinnitus is not related to his military noise exposure.  See December 2015 and May 2016 VA opinions.  These opinions, however, do not show adequate consideration of the Veteran's reports of continuous tinnitus symptoms since service.  As such, these opinions lack probative value as to the etiology of the Veteran's tinnitus.  Further, insofar as these opinions relied on the absence of reported tinnitus symptoms at separation, they are inadequate.  Also, there is no evidence to contradict the Veteran's report of symptoms since service.

In sum, resolving any doubt in favor of the Veteran, the Board finds that there has been continuity of symptomatology since service.  Therefore, the criteria of service connection for tinnitus are met.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


